Citation Nr: 1531822	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-31 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1943 to April 1945, from April 1945 to February 1946, and from November 1951 to July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.


CONCLUSION OF LAW

1.  The criteria for the establishment of service connection for hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.   The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his hearing difficulties were caused by in-service noise exposure or acoustic trauma from his duties as an aerial gunner and bombardier/navigator.  In this regard, the examiner stated in the June 2012 VA examination report that an opinion could not be provided without resorting to speculation as to whether the Veteran's hearing loss and tinnitus were caused by in-service noise exposure.  In explanation, the examiner stated that the Veteran's service treatment records were not available and thus it was not possible to determine whether hearing loss or tinnitus manifested at the time.  However, the examiner did not explain why such evidence was required in order to render a nexus opinion.  Moreover, the examiner did not address the issue of whether hearing loss or tinnitus that first manifests some time after service may nevertheless be caused by in-service noise exposure or acoustic trauma.  See 38 C.F.R. § 3.303(d) (2014) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, shows that the disease was incurred in service); Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (hearing shown to be within normal limits at separation does not preclude service connection for a current hearing loss disability, although "there must still be evidence that "the current [hearing loss] disability is causally related to service.").  

The Board notes that the Veteran denied recreational noise exposure or occupational noise exposure in his civilian career.  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's hearing loss and tinnitus.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, he is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Thus, the Board finds that the Veteran's testimony that his diagnosed hearing loss and tinnitus disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented exposure to in-service acoustic trauma, (3) his competent and credible history of relevant symptoms; and (4) an absence of recreational noise exposure or occupational noise exposure in his civilian career.  The evidence therefore tends to show that the current condition is at least as likely as not caused by the acoustic trauma he suffered in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion ").  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


